 Case: 1:21-cv-00069-SNLJ Doc. #: 21 Filed: 08/05/21 Page: 1 of 1 PageID #: 174




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

HOSEA L. ROBINSON,                                )
                                                  )
               Petitioner,                        )
                                                  )
       V.                                         )         No. 1:21-CV-69 SNLJ
                                                  )
BILL STANGE,                                      )
                                                  )
               Respondent.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's motion to proceed in forma pauperis on

appeal in this action brought pursuant to 28 U.S.C. § 2254. Petitioner was permitted to proceed in

forma pauperis in the proceedings before this Court. As a result, petitioner does not need

permission to proceed in forma pauperis on appeal. Fed. R. App. P. 24(a)(3). Petitioner's notice of

appeal is sufficient to allow him to proceed in forma pauperis before the Court of Appeals.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion to proceed in forma pauperis on

appeal [ECF No. 20] is GRANTED.

       Dated this 5"-11,,, day of August, 2021.




                                                  STEPFIEN.LlMBAUGH,JR.
                                                  SENIOR UNITED STATES DISTRICT IDDGE
